Title: [Diary entry: 5 October 1787]
From: Washington, George
To: 

Friday 5th. Thermometer at 50 in the Morning—70 at Noon and 67 at Night. Clear all day with the Wind at South. Rid to all the Plantations. Having finished sowing Rye at Dogue run, 22½ Bushels, sent one of the Plows to Muddy hole. The rest of the horses, & hands, were employed in treading out wheat—the Fodder there being also secured. Finding it in vain to attempt following the whole of No. 4 for Wheat, I quitted breaking up any more till the whole should be crossed, and accordingly set all the plows to the latter work. In the Afternoon Mr. Alexr. Donald came in.